Citation Nr: 1014592	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for emphysema. 

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for depression with attempted suicide.  

3.  Entitlement to service connection for Type II diabetes 
mellitus claimed as secondary to Agent Orange exposure.  

4.  Entitlement to service connection for a chronic heart 
disorder claimed as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for a chronic 
cardiovascular disorder to include a blood clot claimed as 
secondary to Agent Orange exposure.  




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had honorable active service from May 1965 to 
November 1965 and active service under conditions other than 
honorable from September 1966 to August 1969.  The Veteran 
served in the Republic of Vietnam during his period of other 
than honorable active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Cleveland, Ohio, Regional Office which determined that new 
and material evidence had not been received to reopen the 
Veteran's claims of entitlement to service connection for 
emphysema and depression with attempted suicide and denied 
service connection for Type II diabetes mellitus claimed as a 
result of herbicide exposure, a heart disorder, and a blood 
clot.  

As to the issues of whether new and material evidence has 
been received to reopen the Veteran's claims of entitlement 
to service connection for emphysema and depression with 
attempted suicide, the Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the Veteran's claims without regard to the 
Regional Office's determination in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era for ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 38 
U.S.C. 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the 
Federal Register.  Until that time, the VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of the VA directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection 
for ischemic heart disease, Parkinson's disease, and B cell 
leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As the Veteran's 
claims for service connection for a chronic heart disorder 
claimed as secondary to Agent Orange exposure and a chronic 
cardiovascular disorder to include a blood clot claimed as 
secondary to Agent Orange exposure may be affected by the new 
presumptions, the Board must stay action on those matters in 
accordance with the Secretary's directive.  Once the planned 
final regulations are published, the adjudication of these 
claims will be resumed.  

This appeal is REMANDED to the Atlanta, Georgia, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.  


REMAND

A March 2005 VA treatment record conveys that:

Veteran is requesting provider write him 
a letter explaining his health problems 
and reasons for not being able to work ... 
stated that letter is needed for 
unemployment and Social Security 
benefits.  

Documentation of the Veteran's award of Social Security 
Administration (SSA) disability benefits, if any, and the 
evidence considered by the SSA in granting or denying the 
Veteran's claim is not of record.  The United States Court of 
Appeals for Veterans Claims (Court) has clarified that the 
VA's duty to assist the Veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits or the 
denial thereof and copies of all records 
developed in association with the award 
for incorporation into the record.  

2.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the Veteran's 
claim of entitlement to service 
connection for emphysema; whether new and 
material evidence has been received to 
reopen the Veteran's claim of entitlement 
to service connection for depression with 
attempted suicide; and service connection 
for Type II diabetes mellitus claimed as 
secondary to Agent Orange exposure.  If 
the benefits sought on appeal remain 
denied, the Veteran and the accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

